Citation Nr: 0826161	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-35 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a bilateral plantar callosities disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

An April 2004 private medical record notes the veteran has 
entrapment neuromas, adhesions, and fibrosis related to his 
first, second, and third common digital nerve, right foot.  
An October 2004 VA medical record notes an impression of 
electro-diagnostic impression of electro-diagnostic evidence 
of a sensory and motor peripheral neuropathy demyliniating in 
nature in the lower extremities w/o active axoneal 
denervation.  There is no medical evidence of record 
indicating that these diagnoses are manifestations of the 
veteran's service-connected bilateral plantar callosities 
disability or otherwise associated with it.  In a February 
2005 statement of record the veteran contends that peripheral 
neuropathy is the reason his feet hurt and burn and why he 
cannot stand for long periods of time.  In his November 2005 
VA Form 9 the veteran also notes that the electro-diagnostic 
findings related to his feet are salient.  These matters are 
referred to the RO.  


FINDING OF FACT

The veteran's bilateral plantar callosities disability is not 
manifested by marked pronation, extreme tenderness, marked 
inward displacement and severe spasm of the tendo Achilles, 
or a lack of improvement by orthopedic shoes or appliances, 
or; a dropped forefoot, hammer toes, or a marked varus 
deformity, and the veteran has not lost the use of his feet.  





CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a bilateral plantar callosities disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321 (b)(1), 4.7, 4.71a, 
Diagnostic Codes (DCs) 5276-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
July 2006.  While the latter notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While pre-adjudication notice did not specifically list the 
criteria for receiving a higher rating for the bilateral 
feet, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran has nonetheless been notified of the 
criteria.  The July 2006 letter informed the veteran that in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment.  Furthermore, an October 2005 
statement of the case (SOC) and April 2006 supplemental 
statement of the case (SSOC) listed the specific criteria for 
a higher rating under 38 C.F.R. § 4.71a DC 5276.  The July 
2006 letter, October 2005 SOC, and April 2006 SSOC 
collectively have given the veteran notice pursuant to 
Vazquez-Flores v. Peake.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  Furthermore, the veteran and his 
representative have demonstrated actual knowledge of the 
evidence necessary to substantiate an increased rating claim 
for the disability.  In a June 2006 statement the veteran's 
representative specifically requested that the veteran's 
disability be rated as 50 percent disabling, and in his 
November 2005 VA Form 9 the veteran quoted the exact language 
necessary for a higher rating under 38 C.F.R. § 4.71a DC 
5276.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations to assess the severity of his disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks a rating in excess of 30 percent for his 
bilateral plantar callosities disability.  The veteran 
contends that his VA examination was inadequate and that the 
examiner was rude to him, and that because both of his feet 
meet the schedule of ratings for 50 percent, a 100 percent 
rating should be considered.  He also contends that his feet 
have severe spasm of the tendo Achilles on manipulation, 
which is not helped by orthopedic shoes.

The RO originally granted service connection for bilateral 
plantar callosities in February 1975, and assigned a 10 
percent rating with an effective date of May 1, 1975 under 38 
C.F.R. § 4.71a DC 5299-5276.  This rating was increased in an 
October 2005 Decision Review Officer decision to 30 percent, 
effective October 4, 2002.  The 30 percent evaluation was 
continued in an April 2006 SSOC.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
impairment or severity during an appeal.  So, staged ratings 
(different disability ratings during various time periods) 
are appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. App. 
Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In the present case, the RO has evaluated the service-
connected bilateral plantar callosities disability, by 
analogy, to impairment resulting from acquired flatfoot under 
38 C.F.R. § 4.71a DC 5276.  See 38 C.F.R. § 4.20 (2007).  

The foot can also be rated under Diagnostic Codes 5276-5284.  
38 C.F.R. § 4.71a.  Assigning multiple ratings for the 
veteran's a bilateral plantar callosities disability based on 
the same symptoms or manifestations, however, would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2007).  

A VA examination was conducted in May 2003.  Physical 
examination revealed focal poro-type hyperkeratotic lesions 
beneath the right first metatarsal head and left first and 
fifth metatarsal head.  Diagnoses of hyperhidrosis and 
porokeratoses bilaterally were given.

Private medical records dated in April 2004 note that x-rays 
of the veteran's right and left foot revealed tiny 
entesiophyte formations at the plantar calcanei and Achilles 
insertions.  

A private medical record dated in April 2004 notes that the 
veteran has a pes cavus foot with supination of plus 1 right 
and left.  On active and passive motion, no joint clicks or 
crepiations are noted.  An April 2004 private medical record 
notes that the veteran has an underlying pes cavus foot with 
associated contractures of the plantar fascial and minimal 
heel spur formation; those areas are being delayed in 
treatment as the pain from the neuromas radiating to that 
area are separate conditions.  

A June 2005 VA podiatry record notes that the veteran needs 
custom inserts.

An October 2005 VA medical record notes that the veteran 
should be scheduled for a podiatry appointment for callus 
removal.

A VA examination was conducted in January 2006.  The 
examination was conducted by a private medical contractor at 
the request of the RO.  The examiner noted that the veteran 
has suffered from calluses on the feet for 37 years and that 
he has pain while standing or walking.  Physical examination 
revealed that the extremities had no ulceration, edema, 
statis dermatitis, clubbing, or cyanosis.  The feet had signs 
of abnormal weight bearing, including callosities located at 
the medial side of the great toe without tenderness.  The 
right and left feet revealed no tenderness, weakness, edema, 
atrophy, or disturbed circulation.  Pes planus was noted as 
not present and that the veteran does not require any type of 
support with his shoes.  He does have limitations with 
standing and walking, limitation pains across lower back, 
legs, ankles, and bottom of the feet.  The examiner changed 
the veteran's diagnosis of bilateral plantar callosities to 
calluses of the great toes.  

Under DC 5276 severe acquired flat foot (pes planus) is 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, and warrants the assignment of a 
20 percent rating if the severe pes planus is unilateral; 30 
percent if severe pes planus is bilateral.  Pronounced pes 
planus is manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances; assignment of a 
30 percent rating is warranted if the pronounced pes planus 
is unilateral and 50 percent if pronounced pes planus is 
bilateral.  The June 2005 VA podiatry record notes that the 
veteran needs custom shoe inserts and the January 2006 VA 
examination notes that the veteran does not require any type 
of support with his shoes.  Therefore, it cannot be said that 
the veteran's disability is not improved by orthopedic shoes 
or appliances.  The January 2006 VA examination, which notes 
that the veteran has no ulceration, clubbing, tenderness, or 
weakness to his feet, and the fact that there no medical 
evidence suggesting any type of pronation, tenderness, inward 
displacement, or spasm, clearly indicates that the veteran's 
disability cannot reasonably be analogized to a pronounced 
acquired flat foot disability.  Hence the veteran's bilateral 
plantar callosities disability does not warrant a rating in 
excess of 30 percent under DC 5276.  38 C.F.R. § 4.71a.  

Under DC 5278, an acquired claw foot (pes cavus) disability 
warrants a 30 percent rating when the bilateral foot shows 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads; an acquired claw foot 
(pes cavus) disability warrants a 50 percent rating when the 
bilateral foot shows marked contracture of the plantar fascia 
with dropped forefoot, all toes are hammer toes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a.  
The April 2004 private medical record notes that the veteran 
has pes cavus with contracture of the plantar fascial and 
minimal heel spurs.  However, there is no medical evidence of 
record indicating that the veteran's feet have a dropped 
forefoot, hammertoes, or a marked varus deformity.  
Additionally, although the April 2004 private medical record 
notes that the veteran has contracture of his plantar fascia 
and calluses, these findings support a 30 percent, rather 
than a 50 percent rating under DC 5278.  Hence the veteran's 
bilateral plantar callosities disability does not warrant a 
rating in excess of 30 percent under DC 5278.  38 C.F.R. § 
4.71a.  

Under DCs 5277, 5279, 5280, 5281, 5282, and 5282 the highest 
assignable rating for a foot disability, whether unilateral 
or bilateral, is 30 percent.  38 C.F.R. § 4.71a.  Thus, the 
veteran cannot be assigned a rating higher than he currently 
has under any of those Codes. 

The Note to DC 5284 states that a foot injury manifested by 
the actual loss of use of the foot warrants a 40 percent 
rating.  While the veteran does have some degree of foot 
disability, the medical evidence does not show, nor does he 
allege, that he has actually lost the use of the feet.  He is 
able to walk and stand, albeit with some limitations, and 
clearly has more function in the foot than would be served 
with an amputation stump.  See 38 C.F.R. § 4.63 (2007).  
Thus, the veteran is not entitled to a 40 percent rating 
under DC 5284.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected bilateral plantar 
callosities disability, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss 
of function attributed to his disability.  

In numerous documents of record the veteran states that the 
severity of the his bilateral plantar callosities disability 
merits a higher rating.  The veteran is competent to report 
the symptoms that he has experienced, but he is not competent 
to offer an opinion as to matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered they do not outweigh the medical evidence of 
record, which shows that the criteria for a disability rating 
higher than 30 percent have not been met.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DCs 5276-5284.

At no time since the effective date of service connection, 
May 1, 1975, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 30 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
bilateral plantar callosities disability is not warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  It should be noted that 
the veteran has been granted individual unemployability, 
effective October 1, 2004.  In this case, the veteran has 
presented no evidence indicating that there exist such 
factors as marked interference with employment or frequent 
periods of hospitalization resulting solely from his service-
connected bilateral plantar callosities disability.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a bilateral plantar callosities disability is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


